Citation Nr: 1315204	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  09-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a cervical spine disorder, to include degenerative disc disease (DDD) and degenerative joint disease (DJD).

3.  Entitlement to service connection for a lumbar spine disorder, to include DDD and DJD.

4.  Entitlement to an evaluation in excess of 30 percent for insomnia.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1976 to May 1977, and was called to active duty from the Army National Guard from June 1991 to June 1992. 

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2008 and April 2009 rating decisions by Regional Offices (RO) of the United States Department of Veterans Affairs (VA).  In pertinent part, the May 2008 decision denied entitlement to an evaluation in excess of 10 percent for insomnia; during the course of the appeal, in a February 2009 decision, the RO granted entitlement to an increased 30 percent rating, effective from October 17, 2007.  Where a veteran has filed a notice of disagreement (NOD) as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In the April 2009 decision, the RO denied service connection for cervical spine, lumbar spine, and chronic fatigue syndrome disabilities.

These issues were previously before the Board in April 2011, when they were remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  They have now been returned to the Board for further appellate consideration.  

Also in April 2011, the Board remanded claims with respect to service connection for memory loss, hearing loss, a headache disorder, and hand and foot neurological disabilities.  In October 2012 and December 2012 rating decisions, the AMC granted in full the benefits sought on appeal.  The AMC specifically noted with respect to memory loss that such was considered with respect to the evaluation assigned for PTSD.  Accordingly, no further question remains for consideration by the Board regarding those matters.  The sole issues still on appeal are as titled above.

The Veteran testified at a December 2010 hearing held before the undersigned Veterans Law Judge via videoconference from the RO.  A transcript of the hearing is of record.  The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure review of the totality of the evidence.

The issue of service connection for sleep apnea was noted by the Board to have been raised at the December 2010 hearing, along with the question of service connection for tinnitus.  At this time, although service connection for tinnitus was granted in the October 2012 rating decision, it does not appeal any action has been taken with respect to the sleep apnea claim.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

The appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.



REMAND

In April 2011, the Board remanded the appellate matters to the RO, via the AMC, for further development.  Unfortunately, review of the claims file reveals deficiencies in compliance with the Board's directives, and further remand is required.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to the cervical spine, the Veteran has alleged that his currently diagnosed DDD and DJD are etiologically related to service.  While he has not alleged any specific injury to the neck in service, he has reported exposure to depleted uranium and other substances during his service in Southwest Asia during the Persian Gulf War.  It is unclear what relationship this exposure has to the acute onset of symptoms in 2005, when the Veteran reports that he began experiencing neck pain after turning his head awkwardly in a shower.  See VA treatment record dated in January 2005 referencing a post-service cervical spine injury.

In any case, the Board determined in April 2011 that given the evidence of current cervical spine disability, the established likelihood of chemical exposure in Southwest Asia, and the possibility of a nexus between the two, based on evidence linking muscle and joint problems with Southwest Asia service, a VA examination was warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A VA spine examination was conducted in August 2011.  However, the examiner failed to clearly address the cervical spine in rendering her diagnoses and medical opinions.  Although the cervical spine was physically examined, no radiographic studies were undertaken, and no diagnosis of any cervical spine disability was noted or discussed.  The examiner noted only a lumbar strain, and her opinion regarding the etiology of such, though termed as addressing "spine disorder," does not appear to include the cervical spine.  Remand for compliance with the Board's directive is therefore required, both to ascertain the current diagnoses, and to obtain a nexus opinion.

Further, although the examiner addressed the question of a nexus to service for a lumbar spine disability, she diagnosed only a lumbar strain.  Radiographic studies from August 2008 and May 2010 demonstrate some, if minor, bony and disc abnormalities of the thoracolumbar spine.  The examiner indicated she reviewed the claims file, but made no reference to this evidence.  She instead cited "normal" August 2011 films.  Given the regularity of the Veteran's low back complaints, and the fact that VA recognizes many radiographically shown degenerative changes to be chronic in nature, this apparent conflict in diagnosis must be resolved on remand.

Regarding CFS, the Veteran has alleged fatigue since his Southwest Asia service.  Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 317(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2).  CFS is listed as a medically unexplained chronic multisymptom illness.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317(a)(2)(B)(1).  Entitlement to service connection is possible for both (1) chronic fatigue syndrome as a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms and (2) fatigue as a signs or symptom which may be a manifestation of undiagnosed illness or a chronic multisymptom illness.  

In April 2011, the Board remanded the claim for a VA examination, under the Gulf War protocols, to determine whether there was a diagnosis of CFS warranted, or if there were symptoms of fatigue unexplained by any other currently diagnosed condition.  The resulting November 2011 examination was inadequate.  The examiner did not state if she was able to review the claims file in conjunction with the examination, and the dearth of information and findings regarding the Veteran's history of complaints and current diagnoses indicates no review took place.  The examiner diagnosed fatigue, generally, and excluded a diagnosis of CFS, but she failed to address whether other conditions fully accounted for the noted fatigue.  

VA attempted to correct the shortcomings of the November 2011 examination by scheduling a new VA Gulf Ware protocol examination, which was conducted in February 2012.  Unfortunately, the examiner failed to address the allegations regarding CFS and fatigue symptoms.  He did indicate no current fatigue complaints, but this does not adequately respond to the allegations and complaints of fatigue during earlier appellate periods.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability is filed or during the pendency of that claim, even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The new examination is therefore itself not adequate.  Remand is required for a new examination.

Finally, the issue of evaluation of insomnia remains on appeal.  The issue was appealed from a May 2008 rating decision denying entitlement to an evaluation in excess of 10 percent; the Veteran has pursued his appeal without lapse, to include after the February 2009 grant of an increased 30 percent evaluation.  Following the April 2011 Board remand, which included appeals for increased insomnia evaluation and service connection for posttraumatic stress disorder (PTSD), the AMC granted service connection for PTSD, and assigned a 100 percent schedular evaluation.  In so granting, the AMC noted that the grant subsumed another appeal for memory loss impairment, as this was a symptom of the service-connected PTSD.  The AMC also noted in the October 2012 rating decision that chronic sleep impairment was a criterion for evaluation of mental disorders, but found that the 30 percent assigned for insomnia (under a mental disorders Diagnostic Code) could be separated out, and the separate evaluation was more advantageous to the Veteran.

However, after specifying that the insomnia disability was a separately ratable and rated disability, the AMC took no further action on the outstanding appeal regarding the assigned evaluation.  The issue was omitted from the February 2012 supplemental statement of the case (SSOC), and has not been readjudicated despite the submission of additional relevant VA treatment and examination reports.  The Veteran has not withdrawn the claim, therefore, remand is required for an SSOC, to ensure the Veteran has a full and fair opportunity to participate in the adjudication of his claim.  See 38 C.F.R. § 19.31 (2012).

Further, email correspondence of record indicates that in or around August 2012, the Veteran was hospitalized at a VA facility for treatment of a mental disorder.  These updated treatment records are likely relevant to the current appeal, and must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from the medical centers in Nashville and Murfreesboro, Tennessee, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of June 2011 to the present.  

Hospitalization records from August 2012 or thereabouts should also be obtained.

2.  Schedule the Veteran for a VA spine examination.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.  Opinions should be provided as follows:

a) With respect to the cervical spine, the examiner should clearly state all current diagnoses.  For each diagnosed condition, including the stenosis, cervical degenerative disk disease, and facet arthropathy, shown in the evidence of record, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) related to military service, including the Veteran's exposure to chemicals, insecticides, oil fires, munitions, and reported exposure to depleted uranium while serving in Southwest Asia.  Please provide an explanation for the opinion.

b)  With respect to the thoracolumbar spine, the examiner should clearly state all current diagnoses.  For each diagnosed condition, including the stenosis and facet arthropathy diagnoses that are of record, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) related to military service, including the Veteran's exposure to chemicals, insecticides, oil fires, munitions, and reported exposure to depleted uranium while serving in Southwest Asia.  Please provide an explanation for the opinion.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Schedule the Veteran for VA chronic fatigue syndrome and Gulf War guidelines examinations.  The complete claims folder must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  

The examiner must state whether a diagnosis of CFS is warranted currently or at any time in the past.

The examiner must state whether current or past complaints and symptoms of fatigue are accounted for by diagnosed conditions, including the service-connected insomnia, or if there is an additional undiagnosed condition present which is manifested as fatigue.

For all identified conditions, the examiner must opine as to whether such is at least as likely as not (50 percent probability or greater) related to military service, including exposure to chemicals, insecticides, oil fires, munitions, and reported exposure to depleted uranium in Southwest Asia.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of entitlement to an evaluation in excess of 30 percent for insomnia.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



